DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 12 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 13, 15, 21-23 and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vescovi et al (2015/0277559) (herein “Vescovi”) in view of Brown et al (2017/0200353) (herein “Brown”).	In regards to claim 12, Vescovi teaches a smart ring (See; Figs. 1-7), comprising: a ring body configured to be worn on a finger of a user (See; Figs. 1-6 for a ring body worn on a finger); a plurality of haptic stimulators coupled to the ring body, wherein the haptic stimulators are configured to create pressure on or transfer an electrical impulse to a skin of the user (See; Fig. 7 and p[0060] for one or more tactile output generators 763 coupled to a haptic feedback controller 761. The tactile output generators may consist of various actuators or other electromechanical devices to exert “pressure” onto the user’s skin); a communications interface coupled to the ring body and configured to receive data (See; Fig. 7 and p[0064] for communication module 728); and a processor coupled to the haptic stimulators and the communications interface, wherein the processor is configured to provide a drive signal to the haptic stimulators based on the data (See; Fig. 7 and p[0060] for processor(s) 722 connected to the haptic feedback controller 761 to provide drive signals to the tactile output generators 763),  wherein the haptic stimulators are configured to receive the drive signal from the processor and communicate the data to the user via a haptic stimulation (See; Fig. 13, p[0070] for generating haptic feedback in response to information received by device 700); and wherein the drive signal is configured to individually actuate each of the haptic stimulators in a series of unique combinations (See; p[0163] for individual actuation of the haptic feedback generators), each unique combination represents a letter in an alphabet. (See p[0180] where a haptic message received by the user may be associated with a pattern or symbol. Further see p[0182] where certain patterns of haptic feedback pulses may be provided to a user along with a visual display of the message where the user may not need to view the touchscreen upon subsequent receipts of the haptic feedback pattern. Further see p[0165] where information such as Morse code (indicative of letters) may be sent to the haptic generators. Thus it would be reasonable that the sent messages would represent letters in the alphabet). Vescovi fails to explicitly teach each unique combination representing vertices of a geometry representation of a letter in an alphabet. 	However, Brown teaches a wearable device containing a plurality of haptic stimulators configured to create pressure on or transfer an electrical impulse to a skin of the user, wherein a drive signal is configured to individually actuate each of the haptic stimulators in a series of unique combinations, each unique combination representing vertices of a geometry representation of a letter in an alphabet (See; Figs. 1, 3, p[0017] and p[0025] where a wearable body 14 containing a haptic notification system 16 containing a plurality of individually activated haptic devices which may be used, for example, to represent vertices of a geometry of letters in the braille alphabet. Further see p[0029]-p[0030] where Browns device could be implemented on any type of wearable device in contact anywhere on the user’s body). 	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vescovi to use a haptic interface capable of representing geometry of letters in an alphabet as shown by Brown as an alternative means of communicating haptically with the user of the device, having more actuators which would allow a larger set of symbols / letters communicable to the user.
	In regards to claim 13, Vescovi teaches wherein the communications interface receives the data wirelessly from a wireless device or an augmentation control server (See; Fig. 9 and p[0122] where the ring 902 communicates with an external electronic device 904 via a wireless link 908).
	In regards to claim 15, Vescovi teaches further comprising a touch sensor coupled to the ring body and configured to receive input from the user (See; Fig. 1 for touch screen 110), and wherein the communications interface is further configured to transmit the input wirelessly to a wireless device or a hub (See; Fig. 9 and p[0122] where the ring 902 communicates with an external electronic device 904 via a wireless link 908).	In regards to claim 21, Vescovi teaches a smart ring (See; Figs. 1-7), comprising: a ring body configured to be worn on a finger of a user (See; Figs. 1-6 for a ring body worn on a finger); a capacitive touch sensor coupled to the ring body (See; Fig. 1 and p[0033] for a capacitive touch screen 110); a plurality of haptic stimulators coupled to the ring body (See; Fig. 7 and p[0060] for one or more tactile output generators 763 coupled to a haptic feedback controller 761); a processor coupled to the capacitive touch sensor and the haptic stimulators (See; Fig. 7 and p[0060] for processor(s) 722 connected to the haptic feedback controller 761 to provide drive signals to the tactile output generators 763 and connected to a touch-sensitive display system 712); and a communications interface coupled to the processor (See; Fig. 7 and p[0064] for communication module 728); wherein the haptic stimulators are configured to individually create pressure on or transfer an electrical impulse to a skin of the user in a series of unique combinations (See; Fig. 7 and p[0060] for one or more tactile output generators 763 coupled to a haptic feedback controller 761. The tactile output generators may consist of various actuators or other electromechanical devices to exert “pressure” onto the user’s skin), at least some of which represents a letter in an alphabet. (See p[0180] where a haptic message received by the user may be associated with a pattern or symbol. Further see p[0182] where certain patterns of haptic feedback pulses may be provided to a user along with a visual display of the message where the user may not need to view the touchscreen upon subsequent receipts of the haptic feedback pattern. Further see p[0165] where information such as Morse code (indicative of letters) may be sent to the haptic generators. Thus it would be reasonable that the sent messages would represent letters in the alphabet). Vescovi fails to explicitly teach at least some of each unique combination representing vertices of a geometry representation of a letter in an alphabet. 	However, Brown teaches a wearable device containing a plurality of haptic stimulators configured to create pressure on or transfer an electrical impulse to a skin of the user, wherein a drive signal is configured to individually actuate each of the haptic stimulators in a series of unique combinations, each unique combination representing vertices of a geometry representation of a letter in an alphabet (See; Figs. 1, 3, p[0017] and p[0025] where a wearable body 14 containing a haptic notification system 16 containing a plurality of individually activated haptic devices which may be used, for example, to represent vertices of a geometry of letters in the braille alphabet. Further see p[0029]-p[0030] where Browns device could be implemented on any type of wearable device in contact anywhere on the user’s body). 	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vescovi to use a haptic interface capable of representing geometry of letters in an alphabet as shown by Brown as an alternative means of communicating haptically with the user of the device, having more actuators which would allow a larger set of symbols / letters communicable to the user.
	In regards to claim 22, Vescovi teaches wherein: the capacitive touch sensor is configured to receive a touch input from the user and convert the touch input into an input signal (See; p[0042]).

	In regards to claim 23, Vescovi teaches wherein the processor is configured to: receive the input signal from the capacitive touch sensor and generate a transmission signal using the input signal; and provide drive signals to the haptic stimulators based on the transmission signal (See; p[0042]-p[0043] for generating tactile outputs on a touch-sensitive surface such as movement of an actuator in response to a down or up click on the touch-sensitive surface).

	In regards to claim 25, Vescovi teaches further comprising a position sensor coupled to the ring body, wherein the position sensor is configured to obtain position data and send the position data to the processor, wherein the processor is configured to generate a second transmission signal using the position data, and wherein the communications interface is configured to transmit the second transmission signal to the other device (See; Fig. 7 and p[0067] for position module 731 which tracks the devices attitude in a particular frame of reference. See; p[0158], p[0161] where detected hand gestures can be sent to another device in the form of a commands).	In regards to claim 26, Vescovi teaches further comprising a memory coupled to the processor (See; p[0042] for memory 702) and comprising an access identifier (ID) (See; p[0150], p[0174] e.g., a password, serial number, MAC address, biometric information, or user voice), wherein the communications interface comprises a near field communications (NFC) interface (See; p[0048] for RF circuitry 708 which may communicated via NFC) that is configured to communicate the access ID to a security reader external to the ring (See; p[0150], p[0174] where the paired external electronic device 904 authenticates the user of the ring by using identifying information stored on the ring and sent to the external electronic device).

	In regard to claim 27, Vescovi teaches wherein the haptic stimulators are configured to receive a drive signal from the processor and communicate the data to the user via a haptic stimulation (See; Fig. 7 and p[0060] for processor(s) 722 connected to the haptic feedback controller 761 to provide drive signals to the tactile output generators 763).	In regards to claim 28, Vescovi teaches wherein the haptic stimulators are spaced around an interior surface of the ring body (See; p[0006] where a first and second haptic actuator may be situated around an interior surface of the ring body. Further see p[0163] for two or more haptic feedback generators), wherein the drive signal is configured to individually actuate each of the haptic stimulators in a series of unique combinations (See; p[0163] for individual actuation of the haptic feedback generators).
	In response to claim 29, Vescovi teaches a method of operating a smart ring (See; Figs. 1-7), comprising: obtaining, using a smart ring worn on a finger of a user(See; Figs. 1-6 for a ring body worn on a finger), input via a capacitive sensor of the smart ring (See; Fig. 1 and p[0033] for a capacitive touch screen 110) and position data of the smart ring, wherein the position data comprises a position of the smart ring and any changes in the position of the ring (See; Fig. 7 and p[0067] for position module 731 which tracks the devices attitude in a particular frame of reference); and sending the position data to another device based on the input received via the capacitive sensor (See; p[0158], p[0161], p[0170] where detected hand gestures can be sent to another device in the form of a commands. Further see p[0119] where any combination of inputs from the various input devices on multifunctional device 700 may be used to define an event).

	In regards to claim 30, Vescovi teaches further comprising creating pressure on or transferring an electrical impulse to a skin of the user via a haptic stimulator (See; Fig. 7 and p[0060] for one or more tactile output generators 763 coupled to a haptic feedback controller 761. The tactile output generators may consist of various actuators or other electromechanical devices to exert “pressure” onto the user’s skin).
	In regards to claim 31, Vescovi teaches wherein the position data identifies a movement by a hand of the user, and wherein the position data sent to the another device directs an action on the another device (See; Fig. 7 and p[0067] for position module 731 which tracks the devices attitude in a particular frame of reference. See; p[0158], p[0161] where detected hand gestures can be sent to another device in the form of a commands).

	In regards to claim 32, Vescovi teaches receiving data wirelessly from a wireless device or an augmentation control server (See; Fig. 9 and p[0122] where the ring 902 communicates with an external electronic device 904 via a wireless link 908); and creating pressure on or transferring an electrical impulse to a skin of the user via a haptic stimulator responsive to the received data (See p[0180] where a haptic message received by the user may be associated with a pattern or symbol. Further see p[0182] where certain patterns of haptic feedback pulses may be provided to a user along with a visual display of the message where the user may not need to view the touchscreen upon subsequent receipts of the haptic feedback pattern. Further see p[0165] where information such as Morse code (indicative of letters) may be sent to the haptic generators).

	In regards to claim 33, Vescovi teaches receiving second input via the capacitive sensor of the smart ring responsive to creation of pressure on skin of the user; and responsive to receipt of the second input, transmitting data to the another device (See; p[0179]-p[0180] where two user’s each wearing a ring may send inputs via the capacitive touch screen to the other user which is accommodated with haptic feedback).

Claim(s) 16, 24, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vescovi et al (2015/0277559) (herein “Vescovi”) in view of Brown et al (2017/0200353) (herein “Brown”) and further in view of Mistry et al (2014/0143737) (herein “Mistry”).	In regards to claims 16 and 24, Vescovi teaches further comprising an optical sensor coupled to the processor (See; p[0057] for optical sensors 764) and oriented outward from the ring such that the optical sensor is oriented towards an end of the finger when the ring is worn by the user (See; p[0057] where the optical sensors may be located at the front of the device to act as a viewfinder for image acquisition. Depending on the user’s finger position this could be oriented towards the end of the finger when the ring is worn by the user, i.e. a user with a bent finger point at an object). Vescovi fails to explicitly teach wherein the optical sensor is configured to detect an item to which the user is pointing, and wherein the processor is further configured to send an indication of the item to another device. Vescovi does teach pointing gestures to send controls to an external electronic device to establish a wireless connection (See; p[0158]). 	However Mistry teaches a wearable device having a camera (See; Fig. 1); wherein the optical sensor is configured to detect an item to which the user is pointing, and wherein the processor is further configured to send an indication of the item to another device (See; p[0208] where an object may be recognized by the device’s camera when a user performs a pointing gesture at a particular object.  Further see; p[0214] where data may be transmitted to other target devices). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vescovi to use the object recognition pointing gesture of Mistry so as to increase hands free operation by the user, thus increasing user satisfaction in the device. 	In regards to claim 34, Vescovi teaches detecting, via an accelerometer, an item to which the user is pointing; and designating the item to which the user is pointing as the another device (See; p[0158] where the user may point at an external device to initiate a connection) Vescovi fails to explicitly teach detecting the item using the optical sensors.	However Mistry teaches a wearable device having a camera (See; Fig. 1); wherein the optical sensor is configured to detect an item to which the user is pointing, and designating the item to which the user is pointing as the another device (See; p[0208] where an object may be recognized by the device’s camera when a user performs a pointing gesture at a particular object.  Further see; p[0214] where data may be transmitted to other target devices). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vescovi to use the object recognition pointing gesture of Mistry so as to increase hands free operation by the user, thus increasing user satisfaction in the device.

	In regards to claim 35, Vescovi teaches further comprising: detecting, via an accelerometer, an item to which the user is pointing; and transmitting an indication of the item to the another device (See; p[0158] where the user may point at an external device to initiate a connection for transmitting to the external device). Vescovi fails to explicitly teach detecting the item using the optical sensors.	However Mistry teaches a wearable device having a camera (See; Fig. 1); wherein the optical sensor is configured to detect an item to which the user is pointing, and transmitting an indication of the item to the another device (See; p[0208] where an object may be recognized by the device’s camera when a user performs a pointing gesture at a particular object.  Further see; p[0214] where data may be transmitted to other target devices). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vescovi to use the object recognition pointing gesture of Mistry so as to increase hands free operation by the user, thus increasing user satisfaction in the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627